Citation Nr: 1819157	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for laryngeal and phrenic nerve injury as residuals of a February 2010 carotid subclavian bypass surgery.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in October 2015 and March 2017 for further development, which has been completed.

The Board further notes that an appeal as to several other issues has been perfected and certified to the Board. The record reflects, however, that the Veteran requested to testify at a Board videoconference hearing regarding these issues and such hearing is currently pending scheduling.  Accordingly, such issues will be the subject of a later Board decision, as appropriate.


FINDINGS OF FACT

1.  The Veteran's left carotid subclavian bypass surgery was performed at the Houston VA Medical Center (VAMC) on February 16, 2010 by VA personnel.

2.  The most probative evidence of record establishes that the February 2010 left carotid subclavian bypass surgery was medically necessary and the Veteran's laryngeal and phrenic nerve injury did not result from carelessness, negligence,     lack of proper skill, error in judgment, or similar instance of fault on the part of     VA, or an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for laryngeal and phrenic nerve injury as residuals of a February 2010 carotid subclavian bypass surgery   have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to compensation under 38 U.S.C. § 1151 for residuals of a February 2010 carotid subclavian bypass surgery performed at a VA facility. He essentially asserts that the 2010 surgery was not medically necessary     and that his symptoms did not resolve following the surgery because they were subsequently attributed to a different medical condition, seizures. He also asserts    that VA negligently severed his laryngeal and phrenic nerve during the surgery causing speech complications and respiratory distress, he was not adequately informed of the true risks of this procedure, and would not have consented to        such procedure had he known that he would be unable to speak or breathe       normally after undergoing the surgery. As such, he claims entitlement to VA disability benefits under 38 U.S.C. § 1151. 

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility may be entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable." 38 U.S.C.A. § 1151; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

In determining whether there is evidence of additional disability, VA compares     the Veteran's condition immediately before the beginning of the hospital care         or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that an appellant received care or treatment and that the appellant has an additional disability does not establish causation. 38 C.F.R. § 3.361(c)(1). Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

Carelessness, negligence, lack of proper skill, error in judgment, or similar instance  of fault in VA hospital care or medical or surgical treatment is established when    such care or treatment caused the veteran's additional disability and VA either "   failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1)(i), (ii). 

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event. 38 C.F.R. § 3.361(d)(2). The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

According to the applicable regulations, "informed consent" means consent that       is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32. The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk").

Initially, the Board notes that the threshold element for 38 U.S.C. § 1151 compensation, the presence of a qualifying additional disability, has been met         in this case. In this regard, the Veteran's is shown to have an injury to the left phrenic and laryngeal nerves resulting in left vocal cord and left diaphragm paralysis, causing speech and breathing problems, as noted on the January 2012   VA examination.  Thus, a current additional disability is shown. The question     becomes whether such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance  of fault in VA medical care, or by an event not reasonably foreseeable.  See Viegas, 705 F.3d at 1377.  On this question, there are medical opinions both in favor and against     the claim.  However, for reasons explained below, the Board finds that the most probative and persuasive evidence of record is against the Veteran's claim.

The Veteran underwent a VA examination in January 2012.  At that time, the examiner diagnosed laryngeal/phrenic nerve injury as of February 16, 2010. The examiner noted that the Veteran underwent subclavian arterial bypass on February 16, 2010 at the Houston VA Medical Center (VAMC) and subsequently developed laryngeal/phrenic nerve palsy with respiratory complaints.  The examiner opined that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment contributing to the injuries.  The examiner stated it was more likely than not that that inadvertent traction on the nerves was the cause of the nerve injury.   

In June 2015, the Veteran submitted a letter from his private physician, G.B., DO, who provided a positive nexus opinion regarding the claim.  In this regard, Dr. B. stated that he had been asked to render his opinion on the Veteran's surgery and the resulting nerve injury.  He stated that as the subclavian artery would have been identified more laterally from approach, appropriate care should have been anticipated to avoid phrenic nerve injury.  He opined that the "phrenic and laryngeal nerve damage and subsequent paralysis were definitely a complication of the surgery and that this dual nerve injury would not be expected under normal circumstances."  Dr. B. stated that from what he was to interpret, the "outcome of the procedure was not intended and foreseeable." He further stated that these are aspects of the procedure to which particular attention is to be exercised.  Moreover, he stated, "I do not believe that the procedure was necessary to any degree of certainty.  I do not see any documentation that the symptoms were not due to another condition.  I personally never saw any comparison of the bilateral arm pressure." He indicated that the procedure is surgically not needed for this condition and it appears that this was done based on the finding of a low pressure without any documentation of worsening of symptoms by arm movement induced exercise.  He stated that the fact that the percutaneous transluminal coronary angioplasty (PTCA) and the surgery were both unsuccessful and that two significant complications ensued,  "I feel more likely than not a lack of proper skill or lack of ability by the physician resulted in the adverse outcomes."  

Additional VA medical opinions were obtained from a vascular surgeon in March 2016 and May 2017. In the March 2016 opinion, the examiner concluded that the evidence supports that the left carotid subclavian bypass was medically necessary, which the Veteran did benefit from. The examiner opined that the Veteran did not incur any additional disability that is due to fault on the part of VA, noting that the injury to the Veteran's laryngeal and phrenic nerves were less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical care, or surgical treatment, and was an event that was reasonably foreseeable.

Regarding medical necessity, the examiner referenced the Veteran's progress    notes from the Houston VAMC which show that he was diagnosed with subclavian steal syndrome.  During the vascular surgery history and physical (H&P) dated December 24, 2009, the Veteran complained of bilateral arm and hand numbness, 
left greater than right.  Per a treatment note dated January 8, 2010, this was specified to be left arm claudication, which may be debilitating given that he is a construction worker.  He also reported dizziness accompanied by double vision and near syncopal episodes (physician's note dated January 8, 2010), all of which are suggestive of vertebral-basilar insufficiency.  

The examiner explained that the Veteran has a documented 38 point difference in blood pressures between the right and left upper extremities (December 24, 2009-right arm 151/89, left arm 113/82).  Carotid duplex showed retrograde flow in the   left vertebral artery.  It was noted that the Veteran's symptoms were not reproduced by exercising the left arm, which would make a clear diagnosis of subclavian steal syndrome.  However, as appropriately noted in the VA treatment note, subclavian steal is a clinical diagnosis that can be made after other etiologies which could  explain the vertebral-basilar symptoms have been excluded. The Veteran underwent computed tomography angiography (CTA) of the head, which showed a hypoplastic right vertebral artery and a dominant left vertebral. The examiner explained that this may suggest increased reliance on the left vertebral for perfusion of the posterior circulation.  

The examiner noted the Veteran was also evaluated by cardiology and found to have atypical chest pain, but stress test was normal.  The examiner explained that given these findings on H&P and on imaging studies, that the Veteran did have indications to undergo revascularization of the left subclavian artery to improve perfusion to the left arm (for life-style limiting left arm claudication).  This is documented in the physician's note dated February 14, 2010.  The examiner     stated that although the Veteran did not have clear findings of vertebral-basilar insufficiency induced by left arm exercise, other etiologies to account for his symptoms of dizziness, diplopia, and near-syncope were ruled out, as he was         also evaluated by vascular medicine and cardiology.  

Moreover, the examiner stated that the vascular surgery team attempted endo-vascular recanalization of an occluded left subclavian artery, which would have avoided nerve injury, but was unsuccessful.  The examiner stated it is noted         that, contrary to the opinion written by the Veteran's private physician, the two operations were staffed by different attending surgeons.  The Veteran was then scheduled for left carotid subclavian bypass, which, the examiner explained, is         a common and accepted form of revascularization for symptomatic subclavian artery stenosis or occlusion.  The Veteran was extubated at the conclusion of the case and was tolerating liquids on post-operative day one, which, the examiner noted, is a standard hospital course after carotid subclavian bypass, and suggests that the Veteran was functionally able to swallow.  The examiner noted that he only complained of a sore throat.  

Further, the examiner noted that in a follow-up appointment on February 25, 2010, the Veteran was noted to be hoarse; he was referred to an ENT (ear, nose and throat specialist) and was found to have paralysis of the left true vocal cord on March 23, 2010.  The Veteran did not have signs or symptoms of aspiration or dysphagia.       In the vascular surgery follow-up note from April 1, 2010, the Veteran was noted    to have equal blood pressures in the bilateral arms and no complaints of arm claudication or dizziness. The examiner explained that contrary to the private opinion, this is clearly an improvement from pre-operative findings, where he 
had a significant difference in blood pressure between the right and left arms and complained of dizziness and near-syncopal episodes.  While the Veteran reported subjective improvement in his voice, in an ENT follow-up on April 29, 2010, he still complained of hoarseness, but declined surgical intervention to ameliorate that.  

Given these findings, the examiner concluded that the left carotid subclavian bypass was medically indicated and the Veteran did benefit from it (improved left arm blood pressure and improved symptoms).  The examiner further concluded that the complications that he suffered are known complications of the procedure and not indicative of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.

Regarding the injury to the laryngeal and phrenic nerves, the examiner reasoned that the injury to the phrenic nerve and recurrent laryngeal nerve (branch of the vagus nerve) are known complications from the procedure. He explained that the vagus nerve is within the carotid sheath and therefore in the operative field for the common carotid artery exposure.  He stated that the phrenic nerve lies on top of the anterior scalene muscle.  In addition, he explained that exposure of the subclavian artery involves division of the anterior scalene, which is always done meticulously to avoid injury to the phrenic nerve.  The examiner referenced that the operative note state that the phrenic nerve, vagus nerve, and brachial plexus were identified and preserved.  Despite taking precautions to identify the nerves, the examiner stated that there are always risks of nerve injury, which are known risks of the procedure.  The examiner stated that in the medical literature, there are two reported series of carotid subclavian bypass for symptomatic subclavian artery occlusive disease.  He stated that one study reported four asymptomatic phrenic nerve injuries in 20 patients undergoing bypass and another, more recent study, reported two phrenic nerve injuries in 51 patients undergoing carotid subclavian bypass.  

With regards to the recurrent laryngeal nerve injury, the examiner explained        that this is a known risk associated with exposure of the common carotid artery.     The examiner reported that an analysis of cranial nerve injuries following carotid endarterectomy in patients enrolled in the European Carotid Surgery Trial (ECST) found that there were 88 cranial nerve injuries among 1,739 patient (5.1 percent of patients) undergoing carotid endarterectomy.  The examiner stated that this included 17 patients with persistent recurrent laryngeal nerve deficits.  

Based on these studies and the fact that these nerve injuries are recognized complications of carotid subclavian bypass, the examiner concluded that the        fact that the Veteran suffered these nerve injuries does not reflect carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault 
on the part of VA, nor are they events that are reasonably unforeseeable.  

Per the Board's March 2017 remand, an addendum medical opinion was obtained  in May 2017 for consideration of newly obtained Social Security Administration (SSA) records, to the extent the SSA records were not duplicative of those records already contained in the claims file.  In this regard, the examiner stated that she reviewed the SSA records and taking these records into account, there was no significant impact on the 2016 opinion as originally stated.  The examiner noted   that the only difference is that the Veteran's occupation was actually a composite occupation (security officer/private investigator/bail bonds agent/locksmith).  Nevertheless, the examiner stated that given the high degree of physical activity required for this job, the left arm claudication that was documented in the progress note dated January 8, 2010 is significantly life-style limiting.  The life-style limiting left arm claudication, in addition to hemodynamic data (blood pressure differential) and imaging data, as detailed by the 2016 examiner, constitute medical necessity for the left carotid subclavian bypass.  The examiner stated that the information in the SSA records is not relevant in determining whether the recurrent laryngeal and phrenic nerve injuries were a result of carelessness, negligence, lack of proper     skill, error in judgment, or similar instance of fault on the part of the VA. 

In weighing the medical opinions of record, the Board finds the March 2016 and May 2017 VA examiner's opinions to be of greatest probative weight.  The VA examiner's opinions were based on a thorough review of the claims file, following examination of the Veteran by the March 2016 examiner, and contained detailed rationale citing to specific treatment records as well as medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

Conversely, the opinion of the June 2015 private physician did not take into account 
the entire medical evidence of record and provided little rationale for the conclusions reached. Thus, the Board finds the private opinion is entitled to less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Additionally, as discussed below, the record does not show that the providers at   the Houston VAMC on February 16, 2010 breached the duty of informed consent under 38 C.F.R. § 17.32 by failing to carefully explain any course of treatment. The Board acknowledges the Veteran's ex-wife, who is a registered nurse, provided a statement, dated November 2011, that she was married to the Veteran when he had the 2010 surgery, she attended several pre-operative appointments with him, and was present the day of the surgery. She further attested that any discussion of risks of surgery were of a vague nature; however, it would be impossible for her to state names, dates, etc., but she would have no problem stating that the Veteran gave signed consent but not informed consent if the consequences he has experienced from surgery are considered a possible outcome of this type of surgery. She stated the mentioned risks dealt with potential issues with anesthesia, general surgical risks and did not focus on the specifics with this surgery.  She reported that if he had been informed of the risk to his voice and to his pulmonary function then they would have discussed the risk/benefit and came to an informed decision. She also stated that it was certainly beyond her ability to say if the results were a result of medical error, malpractice, negligence, or a predictable outcome, but she does  know that the Veteran would not have agreed to a surgery in which the outcome could potentially take away his ability to provide a livelihood.  She noted that the difference in the Veteran's ability to function after surgery were quite evident.       She stated that the Veteran sustained damage to his vocal cords which limited        his ability to use his voice, a major liability to his profession; he became quite frustrated when trying to converse with clients on the phone, started getting out of breath when walking across the room, and started turning down work that required physical effort.  She also stated that the differences had negative consequences to his mood and affect as he went from having an optimistic, positive personality to appearing pessimistic, overwhelmed, and negative.  She noted that the decline in health made it impossible for the Veteran to sustain his business and that the Veteran was not disabled prior to his surgery but is disabled now, and did not     have the proper information to meet the legal criteria for informed consent.

However, the Board notes that the Veteran signed a detailed informed consent form that listed "known risks of this treatment/procedure" as including "injury to structures in neck including lung, trachea, thyroid, nerves to vocal cords, tongue (cranial nerve #10, 11, 12); phrenic nerve injury (the phrenic nerve controls the diaphragm, which moves during breathing)" as well as stroke and death.  Thus, the seriousness of the potential risks in undergoing the surgery was detailed in plain language in the form.  Moreover, the practitioner, in signing the form as well, attested to the following: "All relevant aspects of the proposed treatment/procedure and its alternative (including no treatment) have been discussed with the patient in language that he could understand.  This discussion included the nature, indications, benefits, risks, and likelihood of success of each option; the patient demonstrated comprehension of the discussion;       I have given the patient an opportunity to ask questions; I did not use threats, inducements, misleading information, or make any attempt to coerce the patient to consent to this treatment/procedure; and I have offered the patient the opportunity      to review a printed copy of the consent form."  The Veteran, in signing, attested to    the following: "Someone has explained this/procedure and what it is for; someone      has explained how this treatment/procedure could help me, and things that could      go wrong; someone has told me about other treatments or procedures that might be done instead, and what would happen if I have no treatment/procedure; someone     has answered all of my questions; I know that I may refuse or change my mind about having this treatment/procedure.  If I do refuse or change my mind, I will not lose   my health care or any other VA benefits; I have been offered the opportunity to      read the consent form; and I choose to have this treatment/procedure."  Thus, the    Board concludes that the Veteran signed a consent form and therefore accepted         the risks that were described for the procedure, which included injury to nerves          to vocal cords and phrenic nerve injury.  

The Board finds that the informed consent the Veteran signed was adequate to convey the serious risks involved and was laid out in a question and answer format for ease of review and understanding. While the Board has considered the ex-wife's statement, the Board finds the signed consent form to be more probative. In this regard, the ex-wife noted that the Veteran would not have agreed to a surgery that would take away his ability to provide a livelihood; however, stroke and death were among the risks listed and such significant risks did not dissuade the Veteran from undergoing the procedure. Thus, the Board does not find the argument to be persuasive. 

The Board also acknowledges that the Veteran has submitted lay statements           from professional colleagues in the security community attesting to the significant impairment his nerve injuries have caused personally, socially, and occupationally. While the Board sympathizes with the significant impact the nerve injuries have      had on the Veteran's personal and professional life, the question before the Board      is not the degree of impairment, but whether the injuries resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on      the part of VA in furnishing the surgical treatment or were an event that was not reasonably foreseeable.  As noted above, the Board finds the opinions of the 2016   and 2017 VA examiner to be the most probative opinions of record. 

The Board recognizes that the Veteran strongly believes that compensation is warranted in this case.  However, as a layperson, the Veteran has not demonstrated the expertise, education, or training to resolve complex medical questions, such      as whether the laryngeal and phrenic nerve injury was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault 
on the part of the VA facility care or medical treatment and/or whether the left carotid subclavian bypass was medically necessary. See Jandreau v. Nicholson,   492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as   to symptoms but not to provide medical diagnosis). Thus, the Veteran's opinion         on this question is not competent medical evidence. While the Veteran's ex-wife     is a medical professional, she specifically indicated that it was beyond her ability   to determine whether the injury was the result of medical error, malpractice, negligence or a predictable outcome, and did not provide an opinion on that question.  

In sum, the Board finds that the preponderance of the probative evidence demonstrates that the Veteran's laryngeal and phrenic nerve injury as residuals of the February 2010 left carotid subclavian bypass surgery, were not the result carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA,  or an event not reasonably foreseeable. Moreover, the most probative evidence indicates that such surgery was medically necessary, and that proper informed    consent was provided. Accordingly, the preponderance of the evidence is against        the claim, and compensation under 38 U.S.C. § 1151 is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for laryngeal and phrenic nerve injury as residuals of a February 2010 carotid subclavian bypass surgery is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


